Case 7:21-mj-00201-DC Document1 Filed 05/20/21 Page 1of8

AO 91 (Rev. 11/11) Criminal Complaint o “= |= h { 5 ~~) |
UNITED STATES DISTRICT COURT

 

for the
District of Columbia
United States of America ) Case: 1:21 -mj-00420
v. ! Assigned to: Judge Faruqui, Zia M.
Vic Williams ) Assign Date: 5/10/2021
) Description: COMPLAINT W/ARREST WARRANT
)
)
Defendant(s)

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of January 6, 2021 in the county of in the
in the District of Columbia __, the defendant(s) violated:

Code Section Offense Description

18 U.S.C. § 1752(a)(1) - Knowingly Entering or Remaining in any Restricted Building or Grounds

Without Lawful Authority,
18 U.S.C. § 1752(a)(2) - Knowingly Engages in Disorderly or Disruptive Conduct in Restricted

Building or Grounds,
40 U.S.C. § 5104(e)(2)(D) - Violent Entry and Disorderly Conduct on Capitol Grounds,
40 U.S.C. § 5104(e)(2)(G) - Violent Entry and Disorderly Conduct on Capitol Grounds.

This criminal complaint is based on these facts:

See attached statement of facts.

IN. Continued on the attached sheet. AA

é Complainant's signature

 

ephen Field, Special Agent
Printed name and title

 

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1

by telephone. 2021.05.10

18:36:24 -04'00'

Judge's signature

 

Date: 5/10/2021

 

City and state: Washington, D.C. Zia M. Faruqui, U.S. Magistrate Judge

Printed name and title
Case 7:21-mj-00201-DC Document1 Filed 05/20/21 Page 2 of 8

STATEMENT OF FACTS

Your affiant, Stephen B. Field, is a Special Agent with the Federal Bureau of Investigation,
assigned to the El Paso Division, Midland Resident Agency. In my duties as a Special Agent, I
primarily investigate complex financial matters. Currently, I am tasked with investigating criminal
activity in and around the Capitol grounds on January 6, 2021. As a Special Agent, I am authorized
by law or by a Government agency to engage in or supervise the prevention, detention,
investigation, or prosecution of a violation of Federal criminal laws.

The U.S. Capitol is secured 24 hours a day by U.S. Capito] Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification were allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.

On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, shortly around
2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
- of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.

During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
Case 7:21-mj-00201-DC Document 1 Filed 05/20/21 Page 3 of 8

violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there, including Vic WILLIAMS, as described herein.

Following the events at the U.S. Capitol, the FBI’s Sacramento Field Office (FBI SC)
received two separate electronic tips concerning Vic Williams’ (“WILLIAMS”) potential
involvement in breaching the Capitol.

Witness #1 Sa: §=On or about January 7, 2021, the FBI received an

electronic tip from Witness #1, who stated that s/he was a Facebook friend with “Individual #1,”
who had posted that he was present at the Capitol during the January 6, 2021, events. In a follow-.
up interview, Witness #1 also provided law enforcement with a screenshot of a friend’s text to
Witness #1 that contained a link entitled https://www.facebook.com/stiemy/videos, along with a
photograph of an individual later identified as Vic Williams. Law enforcement subsequently
accessed and recorded the video, which appeared to be a “live” video, meaning that it was
streaming content uploaded to Facebook in real time. In the video, WILLIAMS discussed his
experiences on January 6, 2021, including his entry into the Capitol building. :

puPM

ot Verizen “Ss

<0 & veronica Lane
& @dxwatson!

Video that seems to be a
confession but |ANAL (I am not
alawyer) F

httos.//www.facebook com/
stiemy/videos/
10222019897477886?d=n

 

Witness #2 a: On or about January 9, 2021, the FBI received an electronic
tip regarding WILLIAMS from Witness #2, who stated the s/he observed a Facebook post that was
shared by a friend of WILLIAMS on Facebook. Witness #2 stated that the Facebook account
name was “Stiemy Vic WILLIAMS,” and the post appeared to be someone that participated in the
riots at the Capitol on January 6, 2021. Additionally, Witness #2 stated that the post appeared to
suggest that they were not “done.” Witness #2 provided law enforcement with several screenshots,
including the following that is under the vanity name of “Stiemy Vic WILLIAMS” with the caption
“is at the United States Capitol”:
Case 7:21-mj-00201-DC Document1 Filed 05/20/21 Page 4of8

287 . Fe

1287 «aoe
Stiemy Vic Wilkams i at United States“ _
Capitol

WE are America!

Tig Jan. 6 and Amencan Patnets voted thew
Concem and anger about the war against ow
democracy today

 

 

= © &

 

 

Witness #3 a: On January 10, 2021, Witness #3 submitted an electronic
tip to the FBI National Threat Operations Center (NTOC) to report that Individual #1 and Stiemy
Vic WILLIAMS had bragged online about entering the U.S. Capitol on January 6, 2021, in
Washington, D.C. Ina follow-up interview, Witness #3 described WILLIAMS as a classmate s/he
knew from high school, and that Witness #3 overheard a conversation between Individual #2 and
Individual #3, who is a longtime associate of Individual #1. During the conversation, Individual
#3 stated that Individual #1 was at the Capitol on January 6, 2021, and that Stiemy Vic WILLIAMS
was with Individual #1 at the time. Additionally, Witness #3 stated that WILLIAMS had a
Facebook page that was still active a few weeks prior to the interview, but that the account was
deleted by January 10, 2021.

Interview of Vic WILLIAMS: Law enforcement subsequently determined that “Stiemy
Vic WILLIAMS” is Vic Don WILLIAMS, and on February 10, 2021, FBI MRA interviewed
WILLIAMS at his home in Odessa, Texas. WILLIAMS told the Agents that Individual #1 invited
him to attend the rally in Washington, D.C. WILLIAMS accepted the invitation and, on January
4, 2021, flew from Midland, Texas, to Washington, D.C., where he met up with Individual #1.

On January 6, 2021, WILLIAMS walked from his hotel to the U.S. Capitol. WILLIAMS
further stated that, at one point, Individual #1 pulled up a video that was being live-streamed by
someone on Facebook. In the video, WILLIAMS could see some of the rioting and violence that
was beginning to happen, though he could not determine the exact location because he could not
see over the crowd.

WILLIAMS stated that he arrived at the steps leading up to the Capitol, and that the crowd
grew in number and began to push everyone up the steps towards the building. WILLIAMS also
stated that, at the top of the stairs, he observed persons that appeared to be law enforcement,
dressed in black riot gear. WILLIAMS acknowledged that he posted some pictures and video on
his Facebook account, with a user name of “Stiemy Vic WILLIAMS.” WILLIAMS stated that he
Case 7:21-mj-00201-DC Document1 Filed 05/20/21 Page 5of8

did not go imside the Capitol Building. WILLIAMS owns a roasting company and, at the
conclusion of the interview, gave two bags of coffee to the interviewing agents.

Surveillance video: Law enforcement subsequently obtained surveillance camera footage
provided by the U.S. Capitol Police of the Capitol’s interior that recorded WILLIAMS enter the
Capitol building on January 6, 2021, at approximately 3:12 p.m.

 
Case 7:21-mj-00201-DC Document1 Filed 05/20/21 Page 6 of 8

 

Facebook post by WILLIAMS: On January 6, 2021, WILLIAMS posted a video that
appeared to be a “live” video, meaning that it was streaming content uploaded to Facebook in real
time. The Facebook post is under the vanity name of “Stiemy Vic WILLIAMS,” with the caption
“live with [*******], and dated January 6 at 3:30 p.m.

facebook “#

 

At the beginning of the nearly 18-minute video, WILLIAMS states that he was going to
discuss the events of January 6, 2021, including what he saw at the U.S. Capitol. He also stated
several times that he was taking videos throughout the mcident, and that he would share the videos
Case 7:21-mj-00201-DC Document1 Filed 05/20/21 Page 7 of 8

with the viewers. In sum, WILLIAMS stated that, after the rally, he walked to the Capitol, and
that an individual that was walking with him was getting updated reports of what was happening
at the Capitol. This individual showed WILLIAMS the reports that indicated there was smoke and
fighting at the Capitol, and later in the video, WILLIAMS noted that there was “smoke
everywhere,” and “explosions going off.” WILLIAMS also described his route to the Capitol that
involved climbing up a wall and scaffolding, until he arrived at the Capitol front door. He then
stated that he went inside the Capitol.

Law enforcement determined that a Facebook account existed under the name of “Stiemy
Vic WILLIAMS,” and assigned the ID number 1574572660. Law enforcement served Facebook
with a preservation letter for both identifiers, and subsequently submitted a subpoena for
subscriber information related to the above-mentioned identifiers. On April 12, 2021, Facebook
provided the requested subscriber information and the records indicate that the name provided by
the account holder was Steimy WILLIAMS, with a vanity name of “stiemy,” and an email address
under the name “vic_williams.”

Identification: [I have obtained a copy of Vic WILLIAMS’ Texas driver’s license that
contained a photograph of Vic Don WILLLIAMS. I have also reviewed the screenshot from
William’s posts on Facebook, including a photograph of himself standing outside the Capitol and
his posted monologue memorializing his participation in the January 6, 2021, events. I have
compared the social media images with WILLIAMS’s Texas license photograph, and they appear
visually to be the same person.

In addition, I compared WILLIAMS’ Texas driver’s license to the screenshot images from
the Capitol interior video-surveillance footage, and they appear visually to be the same person.
Finally, the surveillance video of WILLIAMS entering the Capitol clearly shows WILLIAMS’
physical attributes and clothing, and they appear to match both the photos that WILLIAMS took
of himself outside the Capitol, and in the live video that WILLIAMS posted on his Facebook
account:

facebook =e

 

 
Case 7:21-mj-00201-DC Document1 Filed 05/20/21 Page 8 of 8

Based on the foregoing, your affiant submits that there is probable cause to believe that
Vic Don WILLIAMS violated 18 U.S.C. § 1752(a)(1) and (2), which makes it a crime to (1)
knowingly enter or remain in any restricted building or grounds without lawful authority to do;
and (2) knowingly, and with intent to impede or disrupt the orderly conduct of Government
business or official functions, engage in disorderly or disruptive conduct in, or within such
proximity to, any restricted building or grounds when, or so that, such conduct, in fact, impedes or
disrupts the orderly conduct of Government business or official functions; or attempts or conspires
to do so. For purposes of Section 1752 of Title 18, a “restricted building” includes a posted,
cordoned off, or otherwise restricted area of a building or grounds where the President or other
person protected by the Secret Service, including the Vice President, is or will be temporarily
visiting; or any building or grounds so restricted in conjunction with an event designated as a
special event of national significance.

Your affiant submits there is also probable cause to believe that Vic Don WILLIAMS
violated 40 U.S.C. § 5104(e)(2)(D) and (G), which makes it a crime to willfully and knowingly
(D) utter loud, threatening, or abusive language, or engage in disorderly or disruptive conduct, at
any place in the Grounds or in any of the Capitol Buildings with the intent to impede, disrupt, or
disturb the orderly conduct of a session of Congress or either House of Congress, or the orderly
conduct in that building of a hearing before, or any deliberations of, a committee of Congress or
either House of Congress; and G) parade, demonstrate, or picket in any of the Capitol Buildings.

Respectfully submitted,

Lpduth

Special Agent Stephen B. Field
Federal Bureau of Investigation

 

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 10th day of May, 2021.
is o_ 2021.05.10

‘Ge m <
RE 18:35:16 -04'00'

ZIA M. FARUQUI
U.S. MAGISTRATE JUDGE

 

 
